DETAILED CORRESPONDENCE
This Office action is in response to the amendment received February 16, 2021.
The rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on disclosure which is not enabling is withdrawn in view of the arguments by applicant wherein the composition need not be patterned.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 is indefinite and unclear for a crosslinked and latent patent image containing composition which hasn’t been exposed to have a latent pattern.
Correction is necessary. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11, 13, 15-19, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over MINEGISHI et al (8,298,747 or 2010/0092879).

    PNG
    media_image1.png
    235
    634
    media_image1.png
    Greyscale

MINEGISHI et al report a photosensitive resin composition comprising a polybenzoxazole precursor, a photoacid generator, a crosslinking agent and a pyridinium salt of the following structure which anticipates the claimed pyridinium component in claim 1, 10 and 22:

    PNG
    media_image2.png
    132
    324
    media_image2.png
    Greyscale

Examples 27, 28, 35, and 38 anticipate the claimed photosensitive composition, see Table 6 on page 22 for Examples 27 and 28:

    PNG
    media_image3.png
    510
    413
    media_image3.png
    Greyscale

It would have been prima facie obvious to one or ordinary skill in the art at the time of the invention to duplicate the examples in Table 6 with the reasonable expectation of having a composition which can be hardened at a low temperature, yet have the properties of a composition which was hardened at the high temperatures.
Applicants are directed to paragraph [0086] – [0087] wherein MINEGISHI et al teach the alternative use of a photosensitizer that generates acid or radicals by irradiation with light.  The use of the radical generating compounds are found in paragraph [0094] which are not photoacid generators as excluded in new claims 24-27.  Thus the skilled artisan would be directed to use a photoacid generator or a photo-radical generator as reported in paragraphs [0087] and [0094] with the reasonable expectation of having a composition wherein the exposed areas remain after development. 
Claim 9 is allowed.
None of the prior art references disclose the coated substrate having the composition as claimed overcoated with a photoresist composition.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
May 24, 2021